DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 67 and 77 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
The term "substantially" in claim claims 67 and 77 is a relative term which renders the claim indefinite.  The term "substantially" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 66, 68 and 71-76 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bader et al. (previously cited, XENOBIOTICAL, 1998, Vol. 28, No. 9, 815-825) (hereinafter “Bader”).
Regarding claim 66, Bader discloses an apparatus for culturing cells or tissue, the apparatus (see page 817; FIG. 1), comprising:  	a container comprising a first endwall (a polycarbonate bioreactor housing including a bottom plate having a transparent glass window; see p. 817, “Bioreactor model”, FIG. 1), and at least one sidewall (the polycarbonate bioreactor housing includes sidewall facilitating the bioreactor housing to be coupled to a pump; see page 817 “Bioreactor model”; FIG. 1), a detachable second endwall adapted to engage with the container to define a chamber (the polycarbonate bioreactor housing further includes a top plate having a transparent glass window; see p. 817, “Bioreactor model”, structure rather than function (see MPEP 2114). The prior art discloses all of the structural features of the claimed apparatus and thus since the structure is the same, the claimed functions are apparent. Moreover, it is noted that the substrate is material worked on and not an element of the claimed apparatus. It is noted that neither the manner of operating a disclosed device nor material or article worked upon further limit an apparatus claim. Said limitations do not differentiate apparatus claims from prior art. See MPEP § 2115.
Regarding claim 68, the top plate engages with the container to define a chamber and the scaffold can be rotated within the chamber about an axis perpendicular to the at least one sidewall, e.g., when a relatively smaller scaffold is used (see FIG. 1).
Regarding claim 71, the scaffold of Bader is fully capable of receiving a substrate.  	Furthermore, it is noted that the recitation of functional language "e.g., receives the substrate to present culturing surfaces on opposite planar sides of the substrate" is not given patentable weight in an apparatus claim. It is further noted that a recitation directed to the manner in which a claimed apparatus is intended to be used does not distinguish the claimed apparatus from the prior art, if the prior art has the capability to so perform. Apparatus claims must distinguish from the prior art in terms of structure rather than function (see MPEP 2114). The prior art discloses all of the structural features of the claimed apparatus and thus since the structure is the same, the claimed functions are apparent.
Regarding claims 72-76, it is noted that the substrate is material worked on and not an element of the claimed apparatus. It is further noted that neither the manner of operating a disclosed device nor material or article worked upon further limit an apparatus claim. Said limitations do not differentiate apparatus claims from prior art. 
Therefore, Bader meets and anticipates the limitation set forth in claims 66, 68 and 71-76.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 
Claims 67, 69 and 70 are rejected under 35 U.S.C. 103 as being unpatentable over Bader as applied to claim 66 above, and further in view of Lasky et al (previously cited, US 2010/0248361) (hereinafter “Lasky”).
Regarding claim 67
Regarding claim 69, Bader discloses wherein the container includes a second endwall (FIG. 1: top plate) arranged over the scaffold and a gas permeable membrane arranged on the bottom of the container and in contact with the scaffold (see FIG. 1). The polycarbonate housing fluidly seals the bioreactor (see page 817; FIG. 1). 	Bader does not explicitly disclose wherein the second endwall includes a gas permeable material.  	Lasky discloses a container comprising a scaffold, a top gas-permeable membrane, a scaffold and a bottom gas-permeable membrane (see Lasky at FIG. 1A; ¶ [0024] and [0031]). 	In view of Lasky, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to have incorporated a gas permeable membrane into the top cover of the container of Bader, as disclosed by Lasky, for purpose of facilitating gas exchange with the culture medium over the scaffold (see Lasky at FIG. 1A; ¶¶ [0024] and [0031]). One of ordinary skill in the art would have been motivated to make said modification because said modification increases gas exchange with the culture medium and thereby enhance cell culture.
Regarding claim 70, Bader does not explicitly disclose wherein the gas permeable membrane is polydimethylsiloxane. However, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to have substituted the material of the gas-permeable membrane of Bader with polydimethylsiloxane material because doing so would have been nothing more than the simple substitution of one known material for another. Further, the selection of a known material, which is based upon its suitability for the intended use, is within the ambit of one of ordinary skill In re Leshin, 125 USPQ 416 (CCPA 1960) (see MPEP § 2144.07).
Allowable Subject Matter
Claims 77 and 78 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant’s amendments have overcome the objection to the drawing(s) from the previous Office Action.
Applicant’s amendments have overcome the objection to the claim(s) from the previous Office Action.
Applicant’s arguments, see page 7, last paragraph, of the Remarks, filed on February 8, 2021, with respect to claims 66 and 71-76 have been fully considered and are persuasive.  The rejection of Claim(s) 66 and 71-76 under 35 U.S.C. 102(a)(1) as being anticipated by Vunjak-Novakovic et al  has been withdrawn. 
Applicant's arguments filed on February 8, 2021, with respect to the rejection of claims 66, 68 and 71-76 under 35 U.S.C. 102(a)(1) as being anticipated by Bader et al have been fully considered but they are not persuasive. 
Applicant argues that:  	“Applicant submits that such a construction of the claims and of Bader does not account for the recitation of the present claims that the scaffold is a required element of the apparatus as claimed - it is clearly recited in the present claims. A person skilled in the art on reading claim 66 would understand that the apparatus comprises the scaffold. A person skilled in the art would not understand this claim to encompass the examiner’s construction, where the prior art ‘equivalent’ of an apparatus in the first mode is in fact an apparatus completely lacking the scaffold. An apparatus from which a claimed feature is completely absent cannot anticipate a claim in which that feature is required to be present.
Moreover, applicant submits that, given the physical interrelationship between the scaffold and the substrate, it would be clear to a person skilled in the art that the scaffold is itself configurable between the recited first and second modes. This is clear from, for example, claim 67, which defines a particular way in which the scaffold is reconfigured between these two modes. A person skilled in the art would understand that a structural feature recited in claim 66, namely the scaffold, is, like the substrate, configurable between these two modes. Accordingly, applicant submits that the structural features of the apparatus claimed in the present claims, most relevantly here the presence of a scaffold having the required structural and functional attributes as claimed, do indeed distinguish the claimed apparatus from the cited art.” See page 9 of the Remarks.
Examiner respectfully disagrees. Examiner acknowledges that the scaffold is a required element of the apparatus as claimed. However, the substrate is not a required element of the claimed apparatus. It is instead a material upon which the claimed apparatus is intended to operate during an intended operation. A material worked upon 
 	With respect to claim 67, the claim only require the apparatus to allow the scaffold to be moved between the bottom and top chamber. The claims do not require any structural features that facilitate such movement. In other word, if the scaffold of the prior art can be moved within the chamber so that the scaffold can be coupled to the top of the chamber, then it meets the claim limitation. Bader in view of Lasky discloses all structural features of the claimed apparatus including a top cover having a gas permeable membrane. Thus, since Bader in view of Lasky discloses all of the structural features of the claimed apparatus, the scaffold be can be moved as required by claim 67.
Regarding claim 69, the claim recites “a gas permeable material.” It is not clear if this is an additional gas permeable material or is referring to the recited gas permeable material recited in independent claim 66.
In response to applicant's argument that “[t]he apparatus as claimed, including that as claimed in claims 67, 69 and 70, is configured to enable the disposition of cultured cells at a gaseous exchange surface so as to promote differentiation and tissue striation, and not simply to maximize growth,” the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
Applicant further argues that:  	“When the scaffold, substrate, and cells are all present in the device of Lasky, it can only be configured in a mode in which the substrate and cells are in gaseous communication with the gas permeable material - there is no provision of structural elements that enable such as device to reconfigured to the other mode - the ‘first’ mode as recited in the present claims.” See page 10 of the Remarks. 
In response, it should be noted that while claim 66 requires the apparatus to be configurable between first and second modes, the claim does not require the scaffold and substrate to be within the container in the first mode or second mode. As stated above, the scaffold can be coupled to partially detached second end wall (hinged wall, for example), in the first mode. In the second mode, the scaffold can be arranged within the container. Thus, it is respectfully submitted that the combination of the applied prior art meets the claimed first and second mode configurations.
As to the term “substantially,” the term is not defined by the claim, and the specification does not provide a standard for ascertaining the requisite degree, and one 
To overcome the current claim rejection, it is suggested to structurally clarify the structural features that enable the configuration of the apparatus between the first mode and second mode.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.  	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIBAN M HASSAN whose telephone number is (571)270-7636.  The examiner can normally be reached on 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached on 5712721374.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LIBAN M HASSAN/Primary Examiner, Art Unit 1799